Title: To George Washington from David Humphreys, 16 February 1791
From: Humphreys, David
To: Washington, George

 

My dear Sir,
Lisbon Febry 16th 1791:

Although it is impossible for a stranger, in merely travelling through a country & remaining only a few weeks in its capital, to give a complete account of the state of affairs & system of policy in it; yet he may have opportunities of collecting some informations which will be perhaps entertaining, if not useful, to Persons in public life at a distance. Under this idea, in consequence of your permission, I take the liberty of writing this unofficial letter; which is designed solely as the vehicle of such miscellaneous remarks and anecdotes as might not be deemed proper subjects of public communication.
By my two cyphered letters of the 3d & 15th of Janry addressed to the Secretary of State, you will have perceived what was my prevailing opinion in general of the present condition of the Spanish Government and Nation.
  According to the best representations of the King I have met with, he would be much more esteemed as a private Man than as a Monarch. He means well. He has many good traits in his character: but he has not abilities sufficient to promote the prosperity of his People, and he is acknowledged by all to be extremely hasty and impetuous in his temper. Under the impulse of a violent momentary passion, he has, at times, treated the Queen with incredible roughness. Once, when Prince of Asturias, he threw a hot dish of Chocalate into her bosom. But she, possessed of great command of temper, knows how to draw political advantage & encrease of influence from such unpremeditate outrage itself. The King’s repentance, which was as sudden as the sally of passion, leaves her mistress of his conduct. To this condescending behaviour, a diffidence in his own judgment & capacity greatly contributes. He does nothing of a public nature without consulting her. Even at Levees and occasions when he is obliged to appear in Public to receive the Compliments of the Court, it is asserted that he seems lost & totally ignorant what is necessary to be said or done unless she is at his elbow. Generally she does all the talking, and he assents to it. He is reported to say often to her, “You know my dear ‘Louisie,[’] you are very ugly, but you know I love you, & no body but you.” This is the fact. So much in regard to him cannot be said with equal truth

by her, unless she is indeed most grievously slandered by her Enemies. But she has always had address enough to persuade her husband that she is the most virtuous, & the most affectionate of Wives. For this purpose, it is said, she has always conducted her intrigues with great precaution, always choosing her Cortego (as he is called in Spanish) out of the Guarde du Corps, as her apartments are more accessible to them than others; and beginning her connection by fixing the King’s partiality in favor of her friend. The Person who now enjoys the Royal protection is named Godoy & of that Corps. He was a private, without family, fortune, or interest. His Majesty has lately made him a Brigadier & one of the two Adjutants General of the Guards. Presents of all kinds are lavished upon him. Offices & promotions are obtained through him; and he is perhaps the most powerful Man in the Kingdom. At least the first officers of State, and the few Individuals who were supposed to have some personal independence & patriotism as being better informed than their Countrymen in general are obliged to pay their Court to him. In the greater part of the Grandees, neither this or any other species of humiliation would be surprising; for they are without education & without character. These Nobles are compelled to live about the Court; and the King treats them, as well as everybody else, with much less politeness than his predecessor did. I mention this as the testimony of those accustomed to attend his Levees & those of his Father. Ambassadors & Ministers have two days assigned for them. No foreigner can be Presented but by some Ambassador. I have assisted once only at the public dinners having, from a desire of not attracting notice, declined being presented; as from the military rank I had held I was entitled to have been. For no Officer under the grade of Colonel can be presented. The King dined alone, and I observed nothing remarkable except that he drinks nothing but water. Nor as I am told, does the Queen or any of the Royal family, but the Prince of Asturias to whom a small quantity of wine is given medicinally. After dinner the Queen came into the room to the King, they went round the circle together, spoke to 8 or 10 Persons out of 100, and withdrew. The King, like his Father, is fond of the Chace; or at least; of being in the open air. He seems desirous of finding out some resource to enable him to get rid of that Tediousness of time, to which Kings are so often a prey. He

never, or scarcely ever, fails hunting every day; and interferes little with the cares of State. In the mean time, it will be understood from what I have said; that the affairs of Government, under such unfavorable auspices, must be managed in a capricious, arbitrary & unsatisfactory manner. Generally a bad form of Government, when well administered becomes tolerable: & even the People are likely to enjoy some little portion of public felicity; when their wants & wishes are attended to by their Rulers.
In the actual state of the Spanish Government, the People, to whom little remains, are deprived of their consolations . . . even scarcely the shadow of respect for their former liberties remains. There hardly exists a vestige of their antient Cortes; or any Barrier against the invasions of the Crown. The Council of Castile, however, as the first legal Tribunal of the Nation, sometimes acts with firmness & justice. This was believed to have been the case just as I left Madrid in the acquital of a Person accused at the instance of the Compte de Florida Blanca, of having written a libel against the Government, or rather against the administration of that Minister. Ordinarily whatever regards the People is of little avail with the Government of that Country. At a dinner of the Russian Minister where I was present, he did not hesitate to declare on conversing on some recent unpopular measures, that the Government of Russia respects the public opinion infinitely more than the Government of Spain yet in some instances, in order to save appearances, the deliberation on national questions is referred to certain Commissioners; as was done at the time when the late Convention with England was in negociation. But it is reported from pretty good authority the business was concluded secretly two or three days before the answer was received from the Commissioners. The tenor of that Convention is not yet generally known among the Spaniards as no Copy has ever been in circulation. How they would relish it cannot therefore be ascertained. No national dishonor would probably much affect the feelings of the degenerate Grandees. But the mass of the People, particularly in some Provinces, have much more sensibility of national glory . . . more manliness of sentiment . . . and, if I may be allowed so to express myself, a much better Stamina for the character of Freemen. I was surprised to find these People, in the Province of Estremadura & Castile through which I passed, almost universally possessed of fire Arms.

With regard to the state of the Country, I should but repeat a common observation in mentioning, that since the expulsion of the Moors & the establishment of Spanish Colonies in America, Agriculture, Manufactures, Commerce, & every species of Industry have languished throughout Spain in an extraordinary degree. Hence a Country, blessed with an excellent soil and climate, formerly fruitful in all kinds of produce, became destitute of almost every thing: or, at least, partially supplied from itself with the essential & primary necessaries of life. During the late reign a number of Natives, more enlightened & zealous for the national prosperity than the rest, under the title of friends of their Country, established oeconomical Societies, for the purpose of reanimating the national spirit and directing their fellow Citizens to useful pursuits. They were under the royal patronage & furnished with some public funds. In different Provinces & Places there are now sixty. Their attention is turned toward the promotion of Agriculture, Trade, various Fabricks, useful Arts, Belles Lettres, &c.; as well as to the investigation of the History, Antiquities & Productions of their Country. Some good has resulted from these Institutions, but much remains to be done.
Agriculture particularly, remains in a very imperfect state. It is computed that not more than half the land in Spain is cultivated. In the two Castiles & Andalasia it is not unfrequent to travel twelve or fifteen miles without seeing a house. Where ever the Country is interspersed with tillage, the labourers have often to go four or six miles in the morning to the place where their days work is to be done, and to return the same distance at night. This is a great waste of time. The instruments of husbandry are of the worst kind; and the exercise of them, especially in ploughing; I have observed to be much inferior to what it is in Portugal. Still the quantity of grain produced in the inland parts might be sufficient for the supply of the whole Kingdom: if there were any means of conveying it by water. But the expense of land transportation will always occasion that brought from America to be afforded cheaper for the Inhabitants of the Maritime Provinces, than that raised in the Kingdom at a distance from the Sea. The roads in general are good. But most articles are carried to Market on the backs of Mules or Asses; and not in Carriages. The difference of the prices of the same

things in different parts of Spain is very great. In Madrid the necessaries of life I believe, are more extravagant than in London or Paris. At the public Houses on the roads at a considerable distance from the Sea, Codfish from America is plentier & cheaper than any other food that is to be found. This seems the more strange as the droves of Cattle, herds of Swine & flocks of Sheep are apparently numerous & excellent. I never have seen larger cattle, fatter hogs, or better sheep than in Spain. The two first kinds of these animals far exceeded my expectation . . . the third equalled its celebrated character in number & fineness . . . but the horses fell far short of the idea I had formed of their beauty & goodness. It is a desideratum to reconcile more effectually the grazing with the farming business. The oeconomical Societies have offered premiums for the best dissertations, on the means of keeping up the breed of sheep &c. & at the same time converting some of the arable lands, now uncleared, to purposes of cultivation. But the arbitrary nature of the Government discourages ameliorations: and the high duties on Wool induce the Proprietors of the largest flocks to diminish the number at this moment.
The Government has endeavoured by sumptuary laws, & other regulations to prevent the importation and, in some instances, the use of luxuries. They have also affected by various Projects to give a stimulus to home manufactures. Partial success has attended the Projects. The Segovia fine Cloth is manufactured to the amount of 3,000,000 Livres annually. Coarser fabrics are established elsewhere. An effort has been made to revive the manufacture of silk. Many Workmen have been attracted into the Kingdom: 5000 to the City of Valence. But the number is very unequal to what it was formerly, when there were 20,000 in Seville alone. Though the raw Materials are nearly twenty pr Cent cheaper than in France, yet the manufactures can only be afforded at about the same price. The work is inferior in neatness of texture & brilliancy of colour—English goods, wares & merchandise are held in high estimation.
All goods, upon entering the Kingdom, pay an ⟨impost⟩ from 10 to 15 & pr Cent. And all Property transferred is subject to a tax of 10 pr Cent called the ⟨Alcavale⟩. Catalonia & Biscay have struggled successfully in many instances against the infringements which were meditated on their rights. The latter, in particular,

would never suffer the establishment of Custom Houses upon the same footing on which they are established in the other Provinces.
Not having been in any of the commercial parts of the Kingdom, I could say nothing satisfactory on the Trade of it. Complaints are made that the most profitable branches are engrossed by Companies possessed of exclusive privileges. Many supplies are obtained by Contracts, which may, perhaps, be as injurious to the Public as they are represented to be lucrative to the Contractors. Much corruption & venality are thought to be practiced in the offices where Trade is regulated. Notwithstanding the large annual importation of the precious Metals from America: Money is remarkably scarce. A great deal of base Copper is in circulation. The Paper of the Bank of St Charles has depreciated very much.
The Army, I apprehend, is not in very good order. A few Regts were completed during the late expectation of a rupture with Great Britain. But many are not now more than two hundred strong. The expedient, adopted in emergencies, of drafting from the Villages every fifth unmarried man, would give a respectable body of Recruits. Whenever the measure is expected to be enforced, it induces a good many to marry, & so answers a valuable purpose in augmenting the population.
The Navy, by the best accounts I have been able to obtain of it, is in much fitter condition for service than ever it has been before. The Vessels of War that have been lately disarmed in consequence of the Convention with England, are kept in such a state as that they might be in readiness for sea at a short notice.
An attempt, however slight it might be, to sketch the state of Manners & Society in Spain, would require too long a discussion to be comprised in a letter. I will therefore hasten a conclusion with a few cursory remarks on this subject. Considerable changes have been made in dress & other exterior objects since the accession of the House of Bourbon to the throne of Spain. In short, fashions & habits, in some respects, are entirely different from what they formerly were. No black, among fashionable People, is worn but in mourning. No jealousy, in connubial connections, is to be met with except among foreigners. Gallantry & Gaming seem to be the amusements, or rather employments, in which strangers as well as Natives, consume a considerable

portion of their time. For want of other resources they are driven to avail themselves of these. The suspicious temper of Government, by keeping spies & other checks upon free intercourse, in order to prevent the introduction of political innovations, destroys the sociability which was heretofore to be found in private circles. The Compte d’Aranda is the only Nobleman in Madrid, who keeps Assemblies at his house. Some of his Friends thought he incurred a risque in doing it this winter.
From every thing that has fallen within my notice, I cannot doubt that the Spaniards naturally possess wit, sprightliness, genius & capacity for improvement. But they have almost insuperable bars to surmount. The rigours of unlimited monarchy & the clogs of long-established superstition must be gradually removed. Genius is depressed: merit unrewarded. No original Performances, which breathe a spirit of liberality in politics or religion would be permitted to be published. But on some occasions, the vigilance of Government appears to be lulled, as to let in light & information, and, what is of more effect, those pictures of freedom which produce sympathetic & animated emotions, through the representations on the Stage & the medium of translation from other languages. Several Plays, taken from the Roman & other histories, which are calculated to awaken patriotic sentiments & energies, are sometimes suffered to be acted in the Spanish Theatres. Middleton’s Life of Cicero, & many good modern Books are lately translated & printed: Among others, an incorrect, but tolerably faithful History of the American Revolution, containing all the State Papers & most animated Peices written at the Commencement of the War.
On the subject of morals I will only add, that very few executions take place in Spain. The common People are extremely under the influence of their Priests. Whether that influence is a counter balance to many ill consequences has a tendency to restrain them within the limits of decency & morality, I cannot pretend to determine.
The late King, who I conceive had more real merit than has commonly been allowed to him, was always extremely solicitous that all Ecclesiastical Places, & in particular those of high dignity, should be filled with irreproachable Characters. In fact, the higher Clergy are generally esteemed for the propriety & as it is called, the sanctity of their lives. I was surprised to hear of some instances of uncommon liberality in the behavior & conversation

of Individuals among them. Still much ignorance continues among the Mass of the Priesthood; and almost incredible prejudices of education among the Laity. More Superstition is visible than in almost any other Roman Catholic Country. There is less, however, in the large Towns, than in the Country Villages. Yet I saw the Ceremony performed in Madrid, on St Antonio’s day, of carrying all the Mules & Asses of the City (decorated with a profusion of ribbonds, fringes & ornaments) to Church to be blessed; & to eat consecrated Cake. The Royal Family assisted at this Ceremony. In the great fire which demolished the buildings of a whole square last summer, Images & Priests were brought in procession to stop the conflagration: And some of the pious People were not a little scandalised at the saying of the Compte Campomanes, “that every thing was good in its place, but then there was need of Buckets of Water, instead of Saints & Processions.”
I have dwelt the more largely on minute circumstances & disconnected facts, from the hope that some of them might meet indulgence from their novelty, & others from their nature. I should have suppressed a proportion at all events, had I not known how much you are disposed to attribute whatever trouble I may give by the perusal, to no improper motive. By receiving & comparing different accounts, from various Persons, of the actual state of all the Countries in Europe, you will, in becoming the centre of political information for the U.S., be enabled to form a just judgment of the measures necessary to be adopted by them in every emergency. I was informed by Mr Carmichael, that Mr Littlepage gave you a clear, interesting & intelligent view of affairs in the North in a letter written from Madrid last Summer, and sent at the same time with one written to you by the King of Poland in his own hand. With sentiments of the purest affection & liveliest gratitude, I have the honor to be, Your Most obliged & Most devoted Servant

D. Humphreys

